 
 
I 
111th CONGRESS
1st Session
H. R. 642 
IN THE HOUSE OF REPRESENTATIVES 
 
January 22, 2009 
Mr. Flake introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To provide opportunities for continued recreational shooting on certain Federal public land. 
 
 
1.Short titleThis Act may be cited as the Recreational Shooting Protection Act.
2.DefinitionsIn this Act:
(1)DirectorThe term Director means the Director of the Bureau of Land Management.
(2)Federal public landThe term Federal public land means any Federal land that is—
(A)publicly accessible;
(B)under the jurisdiction of and administered by the Bureau of Land Management; and
(C)managed for purposes that include the conservation of natural resources.
(3)Range Technical AdvisorThe term Range Technical Advisor means a person designated by the Director who has experience as a technical advisor for shooting range development, design, or operations.
(4)Recreational shootingThe term recreational shooting means any form of shooting sport or pastime, formal or informal, by whatever name known, including (but not limited to) target and practical rifle, pistol and shotgun shooting, archery, trap, skeet, and sporting clays.
3.Recreational shooting
(a)In GeneralSubject to valid existing rights, Federal public land shall be open to access and use for recreational shooting except as limited by the Director for one or more of the following:
(1)Reasons of national security.
(2)Reasons of public safety, based on the written recommendation of a Range Technical Advisor.
(3)To comply with applicable Federal law.
(4)To comply with a law (including regulations) of the State in which the Federal public land is located that is applicable to recreational shooting.
(b)ManagementConsistent with subsection (a), the Director shall manage Federal public land—
(1)in a manner that supports, promotes, and enhances recreational shooting opportunities;
(2)to the extent authorized under State law (including regulations); and
(3)in accordance with applicable Federal law (including regulations).
(c)No Net Loss
(1)In generalFederal public land management decisions and actions shall, to the maximum extent practicable, result in no net loss of land area available for recreational shooting on Federal public land. If any Federal public land is permanently closed to recreational shooting, new acres of Federal public land of comparable size and a reasonable distance from the closed location shall be designated for recreational shooting and be opened for a number of user-days equal to those available at the closed area.
(2)Annual reportNot later than October 1 of each year, the Director shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
(A)any Federal public land that was closed to recreational shooting at any time during the preceding year;
(B)the reason for the closure; and
(C)Federal public land that was opened to recreational hunting to compensate for the closure of the areas described in subparagraph (A).
(3)ClosuresThe withdrawal, change of classification, or change of management status that effectively permanently closes Federal public land to access or use for recreational shooting shall take effect only if, before the date of withdrawal or change, the Director submits to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate written notice of the withdrawal or change, unless such closure is necessary immediately for reasons of public safety, as certified by the Range Technical Advisor, or national security.
(d)No PriorityNothing in this Act requires the Director to give preference to recreational shooting over other uses of Federal public land or over land or water management priorities established by Federal law.
(e)Authority of the States
(1)SavingsNothing in this Act affects the authority, jurisdiction, or responsibility of a State to manage, control, or regulate fish and wildlife under State law (including regulations) on land or water in the State, including Federal public land.
(2)Federal licensesNothing in this Act authorizes the Director to require a license for recreational shooting on land or water in a State, including on Federal public land in the State.
(3)State right of action
(A)In generalAny State aggrieved by the failure of the Director to comply with this Act may bring a civil action in the United States District Court for the district in which the failure occurs for a permanent injunction.
(B)Preliminary injunctionIf the district court determines, based on the facts, that a preliminary injunction is appropriate, the district court may grant a preliminary injunction.
(C)Court costsIf the district court issues an injunction under this paragraph or otherwise finds in favor of the State, the district court shall award to the State any reasonable costs of bringing the civil action (including an attorney’s fee). 
 
